               Case 1:20-mj-00501-AWA Document 6 Filed 06/10/20 Page 1 of 3



AO 470 (01/09) Order Scheduling a Detention Hearing


                                   UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

United States of America
                                                                     Case Number: AU:20-M -00501(1)
v.

(1) Cyril Laurence Lartigue
  Defendant




                        ORDER SCHEDULING A DETENTION HEARING

         A X detention hearing and a X                preliminary hearing in this case is/are scheduled as follows:


Place:                      501 West 5th Street, Austin, Texas, 78701         Courtroom No.: 3, 4 Floor
Presiding Judge:            Magistrate Judge Andrew W. Ausitn                 Date and Time: June 12, 2020, at
                                                                              10:00 AM


      IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the
United States Marshal or any other authorized officer. The custodian must bring the defendant to the
hearing at the time, date, and place set forth above.

      If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.



                       June 10, 2020                         ______________________________
                               Date                          ANDREW W. AUSTIN
                                                             UNITED STATES MAGISTRATE JUDGE
            Case 1:20-mj-00501-AWA Document 6 Filed 06/10/20 Page 2 of 3




                      UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

United States of America

v.                                                   Case Number: AU:20-M -00501(1)

(1) Cyril Laurence Lartigue
     Defendant


            DEFENDANT'S RESPONSE TO NOTICE OF DETENTION HEARING

     Defendant, (1) Cyril Laurence Lartigue, files this response to the Notice of Detention
Hearing which was issued by the Court. After further investigation, Defendant wishes at this
time to waive his/her right to the detention hearing, subject to his/her right to bring a motion
concerning detention at a later date.



                                                   Respectfully submitted,
Defendant


Date                                               Attorney for Defendant




                                CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was hand
delivered to the Assistant United States Attorney on the          day of               , 20   .




                                                   Attorney for Defendant
                  Case 1:20-mj-00501-AWA Document 6 Filed 06/10/20 Page 3 of 3




AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing




                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

United States of America

v.                                                                  NO: AU:20-M -00501(1)

(1) Cyril Laurence Lartigue

                                                 WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court,
or charged with violating the terms of probation or supervised release in a petition filed in this court. A
magistrate judge has informed me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a
preliminary hearing under Fed. R. Crim. P. 32.1.

             I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P.
32.1.


Date:


                                                                            Defendant's signature




                                                                       Signature of defendant's attorney
